UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2179


STEPHEN J. GUIDETTI, a/k/a Stephen John     Guidetti,   a/k/a
Stephen John, Stephen-John; son of God,

                Plaintiff - Appellant,

          v.

DONAHUE,   aka,  dba,   Deputy  Sheriff   Sgt,  Employee   of
Corporation, aka, dba, Sheriff Department; ALEX R. PAYNE,
aka, dba, Deputy Sheriff, Employee of Corporation, aka, dba,
Sheriff Department; JOHN DOES 1 - 10, address unknown at
this time; JANE DOES 1 - 10, address unknown at this time,

                Defendants - Appellees,

          and

GREENVILLE COUNTY, aka, dba, Corporation Unknown; SHERIFF
DEPARTMENT, aka, dba, Corporation, aka, dba, Greenville
County of; GREENVILLE COUNTY DETENTION CENTER, aka, dba,
Sheriff Department, aka, dba, Greenville County of, aka,
dba, Corporation; STEVE LOFTIS, aka, dba, Sheriff, aka, dba,
Employee of Corporation, aka, dba, Greenville County
Sheriff; HEATHERLY BROTHERS AUTO PARTS & WRECKER SERVICE,
aka, dba, Corporation; JIM HEATHERLY, aka, dba, Corporation,
aka, dba, Heatherly Owner-President Brothers Auto Parts &
Wrecker Service; JOHN DOE 1, Employee for Heatherly Brothers
Auto Parts & Wrecker Service; W. WALTER WILKS, Greenville
County Attorney; GREENVILLE COUNTY COUNCIL; KNOX WHITE,
Mayor; LILLIAN BROCK FLEMMING, Vice Mayor District 2; JOE
DILL, District 17 Councilmember; JOSEPH BALDWIN, District 18
Councilmember; WILLS MEADOWS, District 19 Councilmember; SID
CATES, District 20 Councilmember; JIM BURNS, District 21
Councilmember;  BOB   TAYLOR,  District   22  Councilmember;
XANTHENE NORRIS, District 23 Councilmember; LIZ SEMAN,
District 24 Councilmember; LOTTIE GIBSON, District 25
Councilmember; DAN RAWLS, District 26 Councilmember; BUTCH
KIRVEN, District 27 Councilmember; FRED PAYNE, District 28
Councilmember; CHARLES R. GARRETT, aka, dba, Judge Charles R
Garrett, Chick Springs Summery Court; CHICK SPRINGS SUMMERY
COURT, aka, dba, Corporation, Taylors, SC; S. B. KEATOR,
aka, dba, Judge S B Keator, Greenville, SC,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:11-cv-01249-HMH)


Submitted:   January 22, 2013           Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen J. Guidetti, Appellant Pro Se. Russell W. Harter, Jr.,
CHAPMAN, HARTER & GROVES, PA, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Stephen      John     Guidetti       appeals    the       district        court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

The    district    court    referred       this   case     to    a    magistrate       judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2012).

The    magistrate    judge       recommended      that     relief         be    denied      and

advised    Guidetti        that     failure       to     file        timely,         specific

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

            The     timely       filing     of     specific          objections        to     a

magistrate       judge’s    recommendation         is      necessary           to    preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned       of     the        consequences           of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see    also     Thomas    v.    Arn,     474 U.S. 140    (1985).

Guidetti has waived appellate review by failing to file specific

objections after receiving proper notice.                    Accordingly, we grant

Guidetti leave to proceed in forma pauperis, affirm the judgment

of the district court, and dismiss Guidetti’s motion to suppress

testimony.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented          in   the       materials




                                            3
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     4